Marston J.
This was an action of trover brought to recover the value of a cook-stove which the plaintiff claimed to have purchased from his brother, Daniel Nugent, and which the defendants claim to have acquired under a sale-from the mother of Daniel, to whom it is claimed the latter gave the stove.
We are of opinion that the case was very fairly submitted to the jury, and that the court was correct in saying that the conversation between Daniel and Sarah Doyle, standing alone, would not be sufficient evidence to show a gift of the stove by Daniel to his mother. We do not think it necessary in this case to examine the charge in detail for the purpose of pointing out the correctness of the same.
The judgment must be affirmed with costs.
The other Justices concurred.